          Case 1:17-cv-00271-GSK Document 67                         Filed 07/21/21         Page 1 of 3




                   UNITED STATES COURT OF INTERNATIONAL TRADE
                       BEFORE: HON. GARY S. KATZMANN, JUDGE

--------------------------------------------------------------------- X
SECOND NATURE DESIGNS, LTD.                                            :
                                                                       :
                 Plaintiff,                                            :
                                                                       :
                 v.                                                    :             Court No. 17-00271
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                 Defendant.                                            :
--------------------------------------------------------------------- X

                                         JOINT STATUS REPORT

         Pursuant to this Court’s order dated July 8, 2021, see ECF 66, the parties hereby submit

this joint status report. As the Court is aware, this action involves the proper tariff classification

of thousands of decorative items imported by Second Nature Designs, Ltd. The summons

covered nine entries filed with the port of Detroit, Michigan from August 26, 2015 to November

13, 2015, and 140 entries filed with the port of Buffalo, New York from July 9, 2015 to

December 26, 2016, but the parties have since agreed that 10 of these entries should be dropped

from this case. See ECF 48.

         The imported decorative items subject to Plaintiff’s claims in this case consist of 839

different styles.1 The parties are conferring whether 110 of the styles can be resolved without the

need for further litigation. Plaintiff has sent to the Government an affidavit regarding 54 of these

items that will hopefully lead to settlement of claims regarding these items.




1
 The subject entries also include many additional styles of imported decorative items, beyond those subject to
Plaintiff’s claims in this case. The Government reserves its right to counter-claim for any additional duties that may
be due to the United States for any misclassified product style imported under cover of the subject entries, regardless
of whether or not such product style is among the 839 styles contested by Plaintiff.
         Case 1:17-cv-00271-GSK Document 67                Filed 07/21/21     Page 2 of 3




       For the remaining 729 styles subject to Plaintiff’s claims in this case, the parties are

organizing the styles to allow for a more streamlined and efficient resolution of this case. To this

end, the parties have divided the 839 styles into seven different categories. Each of the

categories involves a particular disputed question between the parties. Six involve the proper

tariff classification of the respective merchandise. The seventh involves the proper methodology

for classifying composite items of the imported merchandise. These categories have been

explained in the parties’ previous Joint Status Report. See ECF 62.

       In a prior status report, ECF 62, the parties represented that a stay of discovery may be

needed for the seventh category of merchandise to allow the Court to decide the threshold

question of methodology described above. On June 28th, Plaintiff sent to Defendant samples of

five of the representative items for some of the categories. Defendant has examined these items,

and sent Plaintiff follow-up questions regarding them. Plaintiff is currently working on

answering these questions. The parties believe that an agreement regarding the categories

previously proposed can be reached soon and a motion for case management procedures and

partial summary judgment can be submitted to the Court.

       For these reasons, the parties respectfully request that this Court enter a further order

requiring the Filing of a Joint Status Report on August 4, 2021 and continue to hold Defendant’s

Motion to Compel in abeyance while the parties work on these proposed procedures.
        Case 1:17-cv-00271-GSK Document 67          Filed 07/21/21     Page 3 of 3




Respectfully submitted,

/s/ John M. Peterson                            BRIAN M. BOYNTON
John M. Peterson                                Acting Assistant Attorney General
Patrick B. Klein
NEVILLE PETERSON LLP                            JEANNE E. DAVIDSON
One Exchange Plaza                              Director
55 Broadway, Suite 2602
New York, NY 10006                        By:   /s/ Justin R. Miller
(212)-635-2730                                  JUSTIN R. MILLER
jpeterson@npwny.com                             Attorney-In-Charge
Counsel for Second Nature Designs, Ltd.         International Trade Field Office

                                                /s/ Brandon A. Kennedy
                                                BRANDON A. KENNEDY
                                                Trial Attorney
                                                Department of Justice, Civil Division
                                                Commercial Litigation Branch
                                                26 Federal Plaza – Suite 346
                                                New York, New York 10278
                                                (212) 264-9237
Dated: July 21, 2021                            Attorneys for Defendant
